DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/757,750, filed on 04/04/2020.
Specification
The disclosure is objected to because of the following informalities: page 1, the status of 16/757,750 should be updated i.e. --now U.S. Patent No. 11,268,255--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,268,255.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 11,268,255.  For example, the assembly comprising a drill head, flap leaves, closing elements, weakened sections, recesses to form the weakened sections, and a drill tip are similarly recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11-12, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by DE 9002781 herein referred to as Delmag.
As to claim 1, Delmag discloses (see figure 2) a soil displacement assembly comprising a drill head 26 for a soil-displacement drill for soil-displacing drilling in a surface, wherein the drill head comprises several flap leaves 24 which are arranged so as to be able to pivot between a closed position and an open position, wherein the assembly comprises one or several closing elements 28 which are attachable to the outside of at least two flap leaves in order to keep these flap leaves in their closed position and to prevent the flap leaves from pivoting and are configured to fail during drilling of the soil-displacement drill into the surface in such a manner that these closing elements do not impede pivoting of the flap leaves.
As to claim 2, Delmag discloses only one said closing element 28 which is configured to keep all flap leaves in their closed position.
As to claim 3, Delmag discloses that each closing element comprises one or several weakened sections in order to cause this closing element to fail more quickly during drilling.  Since Delmag discloses the closing element is concrete, the closing element would be considered to have one or more weakened sections i.e. the concrete closing elements 28 is the weakened material.
As to claim 4, Delmag discloses the soil-displacement drill comprises a drill tip 28 which is attachable to or forms part of the flap leaves, away from the end of the drill pipe i.e. the closing element would also be considered the drill tip.
As to claim 9, Delmag discloses a drill pipe 10 wherein the drill head 26 of the assembly is attached to one end of the drill pipe and the flap leaves 24 of the drill head are arranged for closing off the end of the drill pipe in the closed position and for at least partly making the end of the drill pipe freely accessible in the open position.
As to claim 11, Delmag discloses wherein each of the one or several closing elements comprises one or several engagement elements (i.e. tip of 28) in order for the surface to engage thereon while drilling the soil-displacement drill into the surface in order to accelerate the failing of each closing element.


As to claim 12, Delmag discloses wherein each of the one or several closing elements 28 comprises an annular base body (i.e. base of 28 is annular), and wherein the one or several engagement elements are raised (i.e. tip of 28 is raised with respect to base) with respect to the annular base body.
As to claim 16, Delmag discloses a method for forming a foundation pile, the method comprising:
using a soil-displacement drill comprising a drill pipe 10 and a drill head 26 that is attached to one end of the drill pipe 10, wherein the drill pipe 10 comprises a plurality of
flap leaves 24 that are arranged so as to be pivotable between a closed position for closing off the one end of the drill pipe and an open position for at least partly making the one end of the drill pipe freely accessible,
wherein the soil-displacement drill is further provided with one or several closing elements 28 that are attachable to an outside of at least two of the plurality of flap leaves 24 in order to keep the at least two flap leaves in the closed position and to prevent the at least two flap leaves from pivoting, wherein the one or several closing elements 28 are configured to fail during drilling of the soil-displacement drill into a surface in such a way that the one or several closing elements28  do not impede pivoting of the plurality of flap leaves 24.
As to claim 18, Delmag discloses wherein each of the one or several closing elements 28 comprises one or several engagement elements (i.e. tip of 28) in order for the surface to engage thereon while drilling the soil-displacement drill into the surface in order to accelerate the failing of the one or several closing elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678